Citation Nr: 0402284	
Decision Date: 01/22/04    Archive Date: 02/05/04	

DOCKET NO.  03-04 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Entitlement to service connection for the residuals of an 
excised adenomatous polyp of the colon.




ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from September 1973 to 
September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Philippines, which denied service connection for a 
colon polyp.  The case is not ready for appellate review.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington DC.  This remand specifies the 
further action to be taken on the appeal.  


REMAND

The veteran notified the RO that he had received treatment 
from a Dr. D. Peterson from October 1988 to October 2000.  He 
did not indicate which condition, illness or injury for which 
he was treated.  On this basis, the RO did not attempt to 
secure these records and so notified the veteran in the April 
2003 supplemental statement of the case.  Because the issue 
central to this appeal is whether the colon polyp, first 
identified in 2000 had its origins during service which ended 
in September 1997, these particular records must be obtained 
and reviewed prior to a final decision in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA).

The facts presently on file are fairly straight forward.  A 
colon polyp or signs and symptoms consistent with such polyp 
(primarily blood in the stool) were not identified at any 
time during service.  The service separation examination in 
May 1997 specifically noted at block 32 that the rectum was 
without masses or nodules and was negative for blood.  
Approximately 2 years and 10 months after service separation, 
a private occult blood specimen was positive and the veteran 
subsequently underwent a colonoscopy and polypectomy in 
September 2000 which resulted in the removal of a colon 
polyp.  There were no additional polyps, strictures or 
masses.  Although the operative report referred to this as a 
"1-cm" polyp, the pathology report identified this polyp as 
measuring "0.4 x 0.3 x 0.2-cm in aggregate."  The diagnosis 
was an adenomatous polyp, which is a benign (as opposed to 
malignant) epithelial tumor.  Because this tumor was benign, 
the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a) 
(2003) for "malignant" tumors is not applicable.  

Although the veteran submitted no competent clinical evidence 
to support this argument, the substantive appeal reported 
that it was often three to five years from onset for a colon 
polyp to become symptomatic.  If true, it is possible that 
this polyp had onset during service.  Consistent with VCAA 
and the duty to assist, the Board will remand this case for 
the collection of evidence and the conduct of a specialized 
examination with request for opinion in accordance with 
38 U.S.C.A. § 5103A(d)(2) (West 2002).

The case is REMANDED for the following:

1.  The RO should take whatever action is 
necessary to obtain records of the 
veteran's medical treatment with Dr. D. 
Peterson in Memphis, Tennessee, from 
October 1988 to October 2000, including 
any and all records regardless of the 
purpose of treatment.  All records 
obtained should be added to the claims 
folder.

2.  After completion of the above 
development, the veteran should be 
referred for a special VA examination for 
colon polyps.  The veteran's claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  The review of the 
medical evidence on file is likely more 
relevant to the present inquiry than a 
current examination.  Based upon careful 
review of the evidence on file and a 
current examination, the physician is 
requested to indicate whether it is more, 
less, or equally likely that the 
veteran's adenomatous polyp of the colon 
removed in September 2000 first 
manifested during the veteran's period of 
active military service which ended in 
September 1997.  A complete explanation 
of the reasons and bases for this opinion 
is essential.

3.  After completing the above 
development, the RO should again address 
the issue presented on appeal.  If the 
decision is not to the veteran's 
satisfaction, he should be provided with 
a supplemental statement of the case 
which includes discussion of the 
development conducted during this remand 
and compliance with VCAA.  He should be 
provided with an opportunity to respond 
and the case should then be returned to 
the Board after compliance with appellate 
procedures.  The veteran need do nothing 
until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


                       
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


